Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Non-Final, First Action

Status of Claims
	Claims 1-5 are pending.
Claims 1-5 are rejected.
	Claims 1, 2 and 3 are objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a CON of PCT/CN2019/094977, 07/08/2019.  Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d). However, the certified copy of CHINA 201910039866.6, 01/16/2019, had not been received. For this reason, the filing date of the foreign priority document is not being recognized as the effective filing date of the application. 
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
Claims 1-5 have the effective filing date of 08 July 2019.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12 November 2020, 28 May 2021 and 11 February 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Drawings
The drawings were received on 13 January 2020 and 04 March 2020.  These drawings are accepted.

Specification
The disclosure is objected to because of the following informalities:
	
	(1) The abstract contains language that can be implied.
MPEP 608.01 (b)(I)(C) states, in part: The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "This disclosure concerns," "The disclosure defined by this invention," "This disclosure describes," etc.
The abstract, lines 1 and 9-10, recites the phrase ‘The present disclosure provides’, which is language that can be implied.
Appropriate correction is required.

(2) The specification is objected to because the brief description of the figures does not specify the different numbers of the figures, nor does it refer to the different parts by use of reference letters or numerals. (See MPEP 608.01 (f) at 37 CFR 1.74.)
Figure 3 denotes sub-designations “A”, “B”, “C”, “D” and “E”. However, these sub-designations are not mentioned in the specification.
Figure 4 denotes sub-designations “a”, “b”, “c”, “d”, “e”, “f”, “g” and “h”. However, these sub-designations are not mentioned in the specification.
Appropriate correction is required.

(3) The specification is objected to because it does not properly apply characters referenced therein. (See MPEP 608.01 (g).)
The specification recites: “According to the morphological characteristics such as the structures formed by hematopoietic, cell size, color, and refractive index, the formation of various hematopoietic cell colonies was judged and counted. The results are shown in FIG 6. FIG 6 shows burst erythroid, megakaryocyte, granulocyte-macrophage, erythroid-granulocyte-macrophage/megakaryocyte hematopoietic colonies generated by culturing the paving stone-shaped clones obtained from non-mobilized peripheral blood in the hematopoietic growth factor-containing methylcellulose semi-solid medium for about 2 weeks” (spec., pg. 12, para [0051] thru pg. 12, cont. para. [0051]).
However, the data described by the specification (i.e., the various types of morphological characteristics of the cells) appears to be shown in Figure 4, not Figure 6.
Appropriate correction is required.

Claim Objections
Claims 1, 2 and 3 are objected to because of the following informalities:
	
	Claim 1 recites steps (1) thru (8), the step language including headings describing each step, followed by instructions for completing said step. In order to delineate each step heading from its respective instruction, each heading should be followed by a colon. For example, step (1) should read: “(1) source and preparation of initiating cells:”,  and step (8) should read: “(8) detection of in vivo hematopoietic differentiation potential…in whole capsule cell culture system:” The other steps should be amended accordingly.
	Claim 1, step (2), line 3, recites: “capsuling the above obtained mononuclear cells…”, which should read: “capsuling the mononuclear cells…”
	Claim 1, step (2), line 4, recites: “…capsuling the…mononuclear cells with hydrogel as a cell culture material and obtaining a capsule culture system,…”, which should read: “…capsuling the…mononuclear cells with hydrogel as a cell culture material to obtain a capsule culture system,…”
	Claim 1, step (3), line 3, recites: “selecting single cell in the clones…”, which should read: “selecting single cells in the clones…”
	Claim 1, step (4), line 5, recites: “70um mesh sieve”, which should read: “70µm mesh sieve”. That is, the English alphabet ‘u’ should be replaced by the Greek letter ‘µ’ (lowercase mu).
	Claim 1, step (6), last line, recites: “…potential of the different culture systems.”, which should read: “…potential of the different culture systems;” That is, the last line of the step should not end with a period, but a semi-colon.
Claim 2 recites: “…stem cell growth factor SCF, …thrombopoietin TPO,…interleukin 6 IL6,…interleukin 3 IL3,…vascular growth factor VEGF,…” As abbreviations for the compound names preceding each acronym, the abbreviations should be in parentheses. Therefore, the claim should read: “…stem cell growth factor (SCF), …thrombopoietin (TPO),…interleukin 6 (IL-6),…interleukin 3 (IL-3),…vascular growth factor (VEGF),…”
Claim 2 recites the term ‘StemRegenin1’, which should read: ‘Stem Regenin 1’. That is, there should be a space between the last ‘n’ in Regenin and the number 1.
Claim 3 recites: “…, the clones of different morphologies appearing upon culturing comprises dense clones,…, and freely dispersed clones”, which should read: “…, the clones of different morphologies appearing upon culturing comprise dense clones,…, and freely dispersed clones.”
	Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
[Claims 2-5 are dependent on claim 1, contain all of the limitations of claim 1, and, therefore, are rejected for the same reason.]

Claims 1-5 are indefinite, because they recite insufficient, improper or unclear antecedent basis for the limitations in the claim(s).

(1) Claim 1, step (1), lines 4-5, recites: “…washing the obtained mononuclear cells…”
However, there is no previous recitation of the term ‘mononuclear cells’ in the claim.
For the purpose of compact prosecution, the claim will be interpreted to read: “…, removing erythrocytes from the obtained blood product by using a lymphocyte separation solution or an erythrocyte lysing solution to obtain mononuclear cells, and washing the mononuclear cells…”

(2) Claim 1, step (3), lines 8-11, recites: “…screening out genes that are differentially expressed among samples from gene expression results.”
However, there is no previous recitation of the term ‘samples’ (or ‘sample’) in the claim. Therefore, it is not clear what ‘samples’ are being referred to in this limitation.
In addition, it is not clear what the ‘samples’ are that result from the gene expression screening sub-step. For this reason, the metes and bounds of the claim are not clear as well.
	For the purpose of compact prosecution, the term will be considered to refer to any type of data that would result from an experiment in which the expression of genes is determined.
	Prior art will be applied according to this interpretation.

	(3) Claim 1, step (6) recites: “… equally seeding…cells in capsule and non-capsule culture systems,…”
	However, there is no previous recitation of the term ‘non-capsule’ as a culture system in the claim. Claim 1, step (2) describes capsuling mononuclear cells, but there is no description of a population of non-capsulated cells having been produced (e.g., to be used in subsequent method steps).

Claims 1-5 are indefinite because the metes and bounds of the claimed subject matter are not clear.
	
(1) Claim 1, step (2), line 5, recites: “…10% sucrose solution, re-suspended with 20% sucrose,…”
However, it is not clear if the percent ratios are prepared as weight/weight, weight/volume or volume/volume ratios. The specification does not describe, define or explain how these solutions (if the latter is indeed a solution) are prepared.
For the purpose of compact prosecution, the percent amounts will be considered to refer to weight/weight, weight/volume or volume/volume ratios, when cited in the prior art.

	(2) Claim 1, step (3), lines 4-5, recites: “…enriching eukaryotic mRNAs with magnetic beads with Oligo,…”
	However, it is not clear what the phrase ‘with Oligo’ means. It is not clear if ‘Oligo’ is a trademarked product (in view of the capital letter “O”) or if the phrase describes a laboratory procedure.
	The specification recites: “…, eukaryotic mRNA was enriched with magnetic beads with Oligo (dT),…” (originally-filed specification, pg. 14, para. [0056]).
	Therefore, for the purpose of compact prosecution, the claim will be interpreted to mean that mRNA was enriched by using an oligo dT column, which is a standard procedure for isolating (poly-A tail) mRNA.
	Prior art will be applied according to this interpretation.

(3) Claim 1, step (3), recites: “…, extracting single-cell RNAs,…, synthesizing cDNAs using fragmented mRNAs as templates,…, constructing a library by PCR amplification,…, sequencing the constructed library, detecting transcription expression of single-cell sequencing,…” 
However, it is not clear if all of the cited laboratory steps relate only to the RNAs extracted from a single cell or if the laboratory steps (e.g., synthesizing cDNAs, sequencing the constructed library) refer to the RNAs extracted from a plurality of single cells. That is, it is not clear what level of single-cell RNA analysis is required in order to perform step (3) of claim 1.
For the purpose of compact prosecution, the claim will be interpreted to mean that the cited laboratory steps refer to either a single cell or a plurality of single cells, within the context of the claimed subject matter.
Prior art will be applied according to this interpretation.

(4) Claim 1, step (3), line 8, recites: “…, analyzing gene expression, optimization of genetic structure…” 
However, it is not clear what activities encompass the sub-steps of ‘analyzing gene expression’ and ‘optimization of genetic structure’. The specification recites: “According to the number of reads obtained by gene sequencing, gene expression, optimization of genetic structure, alternative splicing, prediction and annotation of new transcripts, SNP detection, etc. are analyzed, genes that are differentially expressed among samples are screened out from the gene expression analysis,…” (spec., pg. 6, para. [0013]).  However, this recitation does not describe what type of gene expression analysis is required to be performed (either as a mental step and/or as a practical laboratory step) in order to determine, e.g., which genes are differentially expressed. The specification does not describe the steps involved in optimization of genetic structure, and, therefore, it is not clear what is meant by that limitation.
For the purpose of compact prosecution, prior art which shows analyzing gene expression and the optimization of genetic structure (by any methods), within the context of the claimed subject matter, will be considered to be applicable prior art.

	(5) Claim 1, step (5), lines 5-8, recites: “…, detecting multi-directional differentiation potential of different clones, including burst erythroid colonies,…, and erythroid-granulocyte-macrophage mixed cell colonies;…”
	However, it is not clear what is meant by (and, therefore, how to perform) the step of ‘detecting multi-directional differentiation potential’. The specification does not explain, describe or define the term ‘multi-directional’ or the phrase ‘differentiation potential of different clones’, apart from reciting phenotypic cell colony differences. It is not clear how the cited phenotypic cell colony differences relate (if they do) to the cells’ differentiation potential.
	For the purpose of compact prosecution, prior art that describes any one of the cited cell colony phenotypes will be considered to be applicable prior art with regard to the completion of claim 1, step (5). In addition, prior art which describes or shows the detection of the in vitro differential potential of hematopoietic stem or progenitor cells will also be considered to be applicable prior art.

	(6) Claim 1, step (6), line 2, recites: “equally seeding non-mobilized peripheral blood mononuclear cells in capsule and non-capsule culture systems,…”
	However, it is not clear if the term ‘equally’ literally refers to the amount, concentration or number of mononuclear cells that are seeded in the capsule and non-capsule culture systems or if the term is meant as a general step of seeding both the capsule or non-capsule culture systems (i.e., not literally with same number of mononuclear cells).
	The specification does not describe the amount of mononuclear cells which are seeded onto the capsule and non-capsule culture systems.
	For the purpose of compact prosecution, the claim will be interpreted to mean that both capsule and non-capsule culture systems are seeded with mononuclear cells, but not necessarily at exactly the same amount or concentration.
Prior art will be applied according to this interpretation.

(7) Claim 1, step (6), lines 3-5, recites: “…conducting a growth potential study experiment…, detecting self-renewal potential of the different culture systems.”
However, it is not clear how one of ordinary skill in the art would perform these sub-steps, because they are not described, explained or defined in the specification. The specification recites: “Growth potential analysis is conducted in a medium containing hematopoietic stem and progenitor cell growth factor, and the self-renewal potential of the targeted cells is estimated” (spec., pg. 7, para. [0016]). However, it is not clear how the analysis is performed so as to estimate or detect the self-renewal potential of the hematopoietic stem and progenitor cells, by way of performing step (6).
In addition, it is not clear which ‘culture systems’ (plural) are referred to, because the only ‘culture system’ previously referred to in the claim is a ‘capsule culture system’.
For the purpose of compact prosecution, prior art which describes conducting a growth potential study and detecting the self-renewal potential of hematopoietic stem and progenitor cells, within the context of the claimed subject matter, will be considered to be applicable prior art.
 
(8) Claim 1, step (7) recites: “…studying biological characteristics of a whole cell population in the capsule cell culture system at a molecular level, detecting change of cells in the capsule culture system at a transcriptome level…”
However, it is not clear what activities are required in order to perform the sub-steps of ‘studying the biological characteristics of a whole cell population in the capsule cell culture system at a molecular level’ and ‘detecting a change at a transcriptome level’, within the context of the claimed subject matter. The term ‘studying’ is considered to be a mental step. The ‘detecting’ sub-step recites detecting a change at the transcriptome level through RNA sequencing, but does not describe how the data resulting from the RNA sequencing step would be used to detect a change of cells in the capsule culture system by way of performing step (7). 
For the purpose of compact prosecution, prior art which describes the process of performing RNA sequencing at the transcriptome level, within the context of the claimed subject matter, will be considered to be applicable prior art.

(9) Claim 1, step (8) recites: “…subjecting a cell population formed by dispersing various hematopoietic colonies to a transplantation experiment, detecting long-term in vivo self-renewal and multi-directional differentiation potential of the cells, and…detecting implantation of humanized cells in mice, where cells that are non-capsule cultured under the same conditions are used as a control.”
 However, it is not clear what activities are required in order to perform each of the sub-steps of ‘subjecting a cell population to a transplantation experiment’, ‘detecting long-term in vivo self-renewal’, ‘detecting multi-directional differentiation potential of the cells’ and ‘detecting implantation of humanized cells in mice’, within the context of the claimed subject matter. One of ordinary skill in the art would recognize that any number of protocols could be followed in order to perform a transplantation experiment or experiments that would be performed in order to determine cell self-renewal, cell differentiation, and detection of humanized cells in mice. Therefore, it is not clear which specific activities would need be performed in order to detect the in vivo hematopoietic differentiation potential of the whole cell population in the capsule culture system, by way of performing step (8).
For the purpose of compact prosecution, prior art which describes the process of performing a transplantation experiment (in mice) of hematopoietic stem and/or progenitor cells, within the context of the claimed subject matter, will be considered to be applicable prior art.

	Claims 1, 3 and 5 contain relative terms, which renders the claims indefinite.

	Claim 1, step (1), line 6, recites: “…cells to be initially cultured;…”
Claim 1, step (4), line 3, recites: “growing various clones…”
	Claim 1, step (5), lines 5-6, recites: “…, including burst erythroid colonies, generally small erythroid colonies…”
	Claim 1, step (7), line 5, recites: “…, especially hematopoietic stem cell-related transcription factors,…”
	Claim 1, step (8), line 5, recites: “…, and periodically detecting…”
	Claim 3, line 3, recites: “…culturing comprises dense clones, vascular clones, paving stone-shaped clones, and freely dispersed clones.”
	Claim 5, lines 4 and 6, recites: “…; the signal pathways mainly comprise…; and the…regulating factors are mainly homing…”
	
The terms are not defined by the relevant claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no definition, explanation or description given for the terms (MPEP 2173.05 (b)(I)). The terms will be defined by their plain meaning at the discretion of the Examiner, as it applies to the claim language (see MPEP 2111.01).

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. §103 as being unpatentable over Xu et al. ((2017) Bone Marrow Transpl. 52: S132-S133, Abstract) in view of Huang et al. (U.S. Patent Application Publication No. 2015/0307843 A1), Khetan et al. ((2009) J. Vis. Exp. 32: 1-5), Bergiers et al. ((2018) eLIFE 7: 1-38), and Hasgur et al. ((2016) In: Mouse Models for Drug Discovery, Chapter 4, pp. 67-78).
[Xu et al. cited on the IDS submitted 28 May 2021.]

Xu et al. addresses some of the limitations of claims 1 and 2, and the limitations of claim 1, step (5), and claims 3, 4 and 5.
Regarding claim 1, step (1), Xu et al. shows a three dimensional co-culture system to seize and expand circulating hematopoietic stem and progenitor cells (CHSPCs) from peripheral blood (PB) monocytes without mobilization (pg. S132, column 2, Abstract #P024 [Claim 1- A method for preparing heterogeneous hematopoietic stem and progenitor cells using non-mobilized peripheral blood] [Claim 1, step (1)- using normal peripheral blood without mobilizing drug treatment to obtain a blood product]).
Regarding claim 1, step (3) and step (4), flow cytometry analysis was carried out to identify CHSP phenotypes. Transcriptome analysis by DeepSAGE identified 167 genes significantly associated with regulating the function of CHSPCs (Fig. 2 and Fig. 5) (pg. S132, column 2, Abstract #P024 thru pg. S133, Figs. 2 & 5). Figure 2 shows the kinetic expression of CD34+, CD43+, CD309+, CD117+, CD15+, and CD90+ (pg. S132, column 2, Figure legend; and pg. S133, Fig. 2 [Claim 1, step (3)- performing single cell sequencing, analyzing gene expression, screening out genes that are differentially expressed among samples from gene expression results] [Claim 1, step (4)- detecting surface molecule expression of hematopoietic stem and progenitor cells in the harvested cells by using flow cytometry, including CD34, CD43, and CD90]). 
Regarding claim 1, step (5), and claim 3, the multipotential properties of CHSPCs were determined using a colony forming unit (CFU) assay in methylcellulose. Loose cobble stone colonies (LCs), round or vessel-like compact colonies (RCCs or VCCs) were presented in the three dimensional co-culture system after about 2 weeks. CHSPCs were capable of forming all types of hematopoietic colonies, including CFU-GEMM (CFU-granulocytes, erythroid cells, macrophages and megakaryocytes) (pg. S132, column 2, Abstract# P024 thru pg. S133, column 1, Figure 3 with legend [Claim 1, step (5)- conducting a CFU experiment in a growth factor-containing methylcellulose semi-solid medium, and detecting multi-directional differentiation potential of different clones, including erythroid colonies, granulocyte colonies, granulocyte-macrophage colonies, and erythroid-granulocyte-macrophage mixed cell colonies] [Claim 3- the clones of different morphologies appearing upon culturing comprises dense clones, vascular clones, paving stone-shaped clones, and freely dispersed clones]).
Regarding claim 1, step (6) and step (7), and claims 4 and 5, the niche-mediated regulation mechanism of CHSPC fate at the molecular level compared to the conventional method of two dimension culture was examined. GO functional analysis classifies those genes by biological process, cellular component and molecular function (pg. S132, column 2, Abstract #P024 thru pg. S133, column 1, Fig. 5A, 5B and 5C with legend). Figure 5B shows the induction systems uncovered by GO analysis. Figure 5C shows differentially-expressed transcription factors, including CD34, RUNX1, GATA2, HOXA9, HOXB4, and GATA1. Figure 5C shows the significant differences between the molecular phenotypes of three- and two-dimension CHSPCs indicating that CHSPCs from three dimension culture hold stem properties. The described system may provide a more ideal and balanced approach which not only seizes circulating CHSPCs, promotes self-renewal and expansion of CHSPCs, but also holds phenotypic and functional attributes of CHSPCs [Claim 1, step (6)- equally seeding non-mobilized peripheral blood mononuclear cells in (3D) capsule and (2D) non-capsule culture systems, conducting a growth potential study experiment in a medium, and detecting self-renewal potential of the different culture systems] [Claim 1, step (7)-  detection of expression of transcription factors of hematopoietic stem cells in capsule culture system, studying biological characteristics of a whole cell population in the capsule cell culture system at a molecular level, detecting change of cells in the capsule culture system at a transcriptome level through RNA sequencing, especially transcription factors, signaling pathway, and microenvironment-related regulating factors] [Claim 4- GO function significance enrichment analysis and pathway significance enrichment analysis are performed based on the genes that are differentially expressed to analyze cell clusters of principal components of single cells, so as to detect the heterogeneity of said various clones] [Claim 5- the transcription factors comprise CD34, RUNX1, GATA2, c-MYC, HOXA9, HOXB4, GATA1, and TIE2; the signal pathways mainly comprise genes regulating self-renewal, multi-lineages potential and metabolism state; and the microenvironment-related regulating factors are mainly homing and cell adhesion-related genes]). 
Regarding Claim 1, step (8), multipotential properties of CHSPCs were determined using reconstitution ability in the compromised animals. CHSPCs especially held short term engraftment capacity for compromised NOGs (NOD/Shi-scid/IL-2Rɣnull immunodeficient mice) by radiotherapy (pg. S132, column 2, Abstract #P024 thru pg. S133, Fig. 4 with legend). Figure 4 shows the short transplantable potential analysis of CHSPCs. [Claim 1, step (8)- subjecting a cell population formed by dispersing various hematopoietic colonies to a transplantation experiment, detecting long-term in vivo self-renewal and multi-directional differentiation potential of the cells]).

Xu et al. does not specifically show: 1) some of preparation steps recited in Claim 1, step (1) [Claim 1, step (1)]; 2) the limitations recited in claim 1, step (2) [Claim 1, step (2)]; 3) the specific RNA sequencing and cDNA library preparation limitations recited in claim 1, step (3) [Claim 1, step (3)]; 4) all of the specific limitations with regard to preparing hematopoietic stem and progenitor cells for flow cytometry as recited in claim 1, step (4) [Claim 1, step (4)]; 5) conducting a growth potential study experiment in a medium containing a hematopoietic stem and progenitor cell growth factor [Claim 1, step (6)]; 6)  detecting implantation of humanized cells in mice, where cells that are non-capsule cultured under the same conditions are used as a control [Claim 1, step (8)]; and 7) the limitations recited in claim 2 [Claim 2].

Huang et al. addresses some of the limitations of claims 1, steps (1), (2), (4) and (6), and claim 2.
Huang et al. shows a method of utilizing a three-dimensional system to obtain hematopoietic stem cells (HSCs) from induced pluripotent stem cells (pg. 2, para. [0028] [nexus to Xu et al.] [a method for preparing heterogeneous hematopoietic stem cells]).
Regarding claim 1, step (1), in order prepare bone marrow cells for the described studies red blood cells are lysed for 5-7 minutes by erythrocyte lysate (pg. 3, para. [0032] [Claim 1, step (1)- removing erythrocytes from the obtained blood product by using a lymphocyte separation solution or an erythrocyte lysing solution]). 
	Regarding claim 1, step (2), a method of utilizing a three-dimensional system to obtain hematopoietic stem cells (HSCs) is described (pg. 1, para. [0001]). The method comprises inducing pluripotent stem cells to differentiate into hematopoietic stem cells which makes use of three-dimensional cell culture materials, including hydrogels (pg. 2, para. [0029]). The described method is characterized by inducing pluripotent stem cells to differentiate into HSCs with high efficiency. The method includes utilizing a three-dimensional inducing system with associated hematopoietic factors (pg. 2, para. [0009]). The preparation of three-dimensional cell culture matrix or cell culture scaffolds includes use of BeaverNano™ hydrogel. A 1% solution of hydrogel and 20% sterile sucrose solution to make up 2x original hydrogel working solution. Pluripotent stem cells and stromal cells were mixed and the target cells are resuspended with sterile 10% (w/v) sucrose solution. Mix equal volume of 2x hydrogel working solution and 2x cell suspension. The plates were placed in an incubator at 37°C for 30 to 60 minutes, to let them solidify. The ‘experimental’ cell group contains the inducing factor added to the culture medium (pg. 3, para. [0033] thru [0038] [Claim 1, step (2)- capsuling the cells with hydrogel as a cell culture material to obtain a capsule culture system, wherein, the cells are washed once with a 10% sucrose solution, re-suspended with 20% sucrose, capsuled with hydrogel, seeded in a well plate, and cultured in a culture medium]).
Further regarding claim 1, step (2), throughout the induction process, changes are observed with regard to cell morphology in the induction system every day. Dynamic changes in cell morphology of the day 0, to fourteenth day, and the twenty-eighth day in the three-dimensional guidance system are observed. Refer to FIGS. 3 to 9 (pg. 4, cont. para. [0038] [Claim 1, step (2)- the culture medium being replaced every 2 to 3 days, so that clones with different morphologies appear] [nexus to Xu et al..] [the clones of different morphologies appearing upon culturing comprises dense clones, vascular clones, paving stone-shaped clones, and freely dispersed clones]).
Regarding claim 1, step (4), flow cytometry was used to detect the expression of
human cells in three-dimensional system (taken TRA-1-85 as the detection marker) and CD34+ hematopoietic stem cells. The specific method steps include: collect the three-dimensional cultured cells in each group in a phased manner, treat three-dimensional
material gently with pipetting tips, cells are collected and subjected to 0.25% trypsin/EDTA digestion for 4-5 minutes, after gently pipetting, fetal bovine serum
medium is added to terminate digestion, then filter through 200 mesh sieve. Cells are centrifuged and collected. In each experimental group, take 20 μl cell suspension, add 5 μl corresponding mouse anti-human antibodies, including TRA-1-85-PE, CD34-PE-Cy5. Utilize BD FACScalibur instrument (Becton Dickinson) to detect the expression of surface antigens on human cells and a variety of blood cells including hematopoietic stem cells in the three-dimensional induction system (pg. 4, para. [0039] thru [0042] [Claim 1, step (4)- dispersing and mixing the system, performing digestion with an ethylenediamine tetra acetic acid (EDTA) digestive solution, passing the digested product through a 70µm mesh sieve, performing centrifugation to harvest cells, and detecting surface molecule expression of hematopoietic stem and progenitor cells in the harvested cells by using flow cytometry, including CD34, CD43, CD45, and CD90] [nexus to Xu et al.] [CD 34, CD43, CD90]).
Regarding claim 1, step (6), and claim 2, the second stage hematopoietic stem cell expansion medium contains: SFEM (STEMCELL TECHNOLOGY) containing 100ng/ml SCF, 100 ng/ml FLT3L, 20 ng/ml IL-3, 20 ng/ml IL-6, 20 ng/ml TPO, VEGF, 2μM PGE2). Later, the culture medium was replaced with IMDM, containing 20 ng/ml SCF, 20 ng/ml IL-3, 20ng/ml IL-6, 20 ng/ml GM-CSF, 20 ng/ml TPO, 20 ng/ml EPO, 10 ng/ml IL-7, 10 ng/ml IL-2, and 10% fetal bovine serum (pg. 3, para. [0038], step (7) thru pg. 4, cont. step (7) [Claim 1, step (6)- seeding non-mobilized peripheral blood mononuclear cells in capsule system, conducting a growth potential study experiment in a medium containing a hematopoietic stem and progenitor cell growth factor, and detecting self-renewal] [Claim 2- the culture medium consists of 20-150 ng/ml SCF, 20-150 ng/ml FMS-like tyrosine kinase 3 ligand antibody, 20-100 ng/ml TPO, 10-50 ng/ml IL-6, 10-50 ng/ml IL-3, 2-10 ng/ml VEGF, 10-20 ug/ml vitamin C, and puromycin derivative StemRegenin1]).

	It is noted that the specification does not describe, explain or define the terms ‘heterogenous’ and ‘progenitor’. In view of the potential of stem, and to a certain extent progenitor or precursor, cells to differentiate and repopulate into multiple cell lineages and also to self-renew, the term ‘heterogenous’ will be considered to describe any hematopoietic stem cell cited in the prior art. The term ‘progenitor’ cell with be considered to describe any progenitor or precursor hematopoietic cell cited in the prior art, and, when not specifically cited in the prior art, is considered to be encompassed by the term hematopoietic stem cell when the latter is cited in the prior art.

Khetan et al. provides information that would have motivated one of ordinary skill in the art to have encapsulated the cells, shown by Huang et al., in the hydrogel, shown by Huang et al., by way of addressing the limitations of claim 1, step (2).
Regarding claim 1, step (2), Khetan et al. teaches that the 3D encapsulation of cells within hydrogels represents an increasingly important and popular technique for culturing cells and towards the development of constructs for tissue engineering. This environment better mimics what cells observe in vivo, compared to standard tissue culture, due to the tissue-like properties and 3D environment. Described are methods for the 3D encapsulation of cells which have been optimized in our and other laboratories to maximize cytocompatibility and minimize the number of hydrogel processing steps. In the following protocols (pg. 1, Abstract).

Bergiers et al. provides information that would have motivated one of ordinary skill in the art to have used single cell sequencing in order to determine the heterogeneity of hematopoietic stem and progenitor cells, as well as the expression of transcription factors associated with said cells, by way of addressing the limitations of Claim 1, step (3).
	Bergiers et al. shows a study which investigated the gene regulatory networks (GRNs) controlling the emergence of hematopoietic stem and progenitor cells (HSPCs) from mouse embryonic endothelium using a combination of single-cell transcriptome assays (pg. 1, Abstract [nexus to Xu et al.] [preparing hematopoietic stem and progenitor cells]). Gene expression can be efficiently assessed at the single-cell level, making it possible to distinguish subpopulations within tissues and cell cultures (pg. 1, last para. thru pg. 2, lines 1-2). To better characterize the i8TFs +dox cells compared to embryonic populations, the expression pattern of CD41, CD43 and CD45 proteins were examined together with VE-cad (pg. 9, para. 3 [nexus to Xu et al.] [determine expression of cell surface markers] [also compare to instant claim 1, step (4)]). 
Regarding claim 1, step (3), the study demonstrates the power of single-cell RNA sequencing for characterizing complex transcription factor dynamics (pg. 1, Abstract [Claim 1, step (3)- selecting single cells in the clones, performing single cell sequencing, extracting single-cell RNAs]).
Six thousand five hundred (6,500) cells in 13 ml of PBS were obtained using FACS enrichment. A Fluidigm C1 10–17 uM IFC Chip was primed, 5 ml of cell suspension mix was added to the cell inlet, and the chip was loaded into the C1 instrument. The IFC was loaded into the C1 instrument overnight using the mRNA-Seq RT and the Amp script, and ~3 ml of cDNA was harvested and diluted in 5 ml of Fluidigm C1 DNA dilution buffer. Size distribution and quantification of individual cDNA samples was obtained using an AATI Fragment Analyzer (AATI) and the cDNA concentration was diluted to 100 pg/ml in 10 mM Tris HCl pH 8.0 for library preparation. Samples were then put through 12 cycles of PCR as per the Illumina protocol (pg. 25, “C1 single-cell RNA sequencing” [Claim 1, step (3)- synthesizing cDNAs using fragmented mRNAs as templates, purifying and recovering the obtained cDNAs, constructing a library by PCR amplification]).

Hasgur et al. provides information that would have motivated one of ordinary skill in the art to have used the hematopoietic stem and progenitor cells in a transplantation experiment in order to detect long-term in vivo self-renewal and the multi-directional differentiation potential of the cells, as shown by Xu et al., to detect implantation of humanized cells in mice, by way of addressing the limitations of Claim 1, step (8).
Hasgur et al. teaches that immunodeficient mice are being used as recipients of human hematopoietic stem cells (HSC) for in vivo analyses of human immune system development and function. These mice have greatly facilitated the engraftment of human HSC and enhanced the development of functional human immune systems. These “humanized” mice are being used to study human hematopoiesis, human-specific immune therapies, human-specific pathogens, and human immune system homeostasis and function (pg. 67, Abstract [nexus to Xu et al.] [prepare human hematopoietic stem cells]).
Regarding claim 1, step (8), a standard protocol for the engraftment of human HSC into immunodeficient mice using an intravenous injection approach is shown (pg. 67, Abstract). Umbilical cord blood (UCB) samples are used to determine the CD34+ HSC levels, which is done by staining the recovered cells with antibodies specific for human CD34 and human CD45. HSC are identified as CD45 dim and CD34 positive (pg. 71, Section 3.2, incl. step 3). The HSC were intravenously injected into 21–28-day-old mice. Mice were irradiated by whole-body gamma radiation. HSC injection is performed between 4 and 24 h after irradiation. Inject a total of 1 × 105 CD34+ cells per injection into the lateral tail vein (pg. 71, Section 3.3, step 1 thru pg. 72, thru step 3). HSC-engrafted NSG mice are normally screened for human cell chimerism levels in peripheral blood between 12 and 15 weeks post- injection. This evaluation is easily done by flow cytometric analysis of peripheral blood cells to validate the human immune system development. Human immune cells are identified as staining positive for human CD45 and subpopulations are defined from those cells (pg. 72, Section 3.4 [Claim 1, step (8)- detecting implantation of humanized cells in mice]).

Compare to Applicant’s Figure 3, which displays the injection of hematopoietic stem cells into an irradiated mouse via tail vein and the analysis of humanized cells, as taught by Hasgur et al.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for preparing hematopoietic stem and progenitor cells using peripheral blood mononuclear cells from non-immobilized peripheral blood, as shown by Xu et al., by: 1) removing erythrocytes from the obtained blood product by using an erythrocyte lysing solution [Claim 1, step (1)]; 2) propagating the mononuclear cells in hydrogel cell culture, obtaining a capsule culture system (in view of Khetan et al., cited next), washing the cells with a 10% sucrose solution, re-suspended with 20% sucrose [Claim 1, step (2)]; 3) using specific cell preparation methods in order to ready cells for flow cytometry [Claim 1, step (4)];  and 4) conducting a growth potential study experiment in a medium containing a hematopoietic stem and progenitor cell growth factor, as specific growth factors [Claim 1, step (6), and Claim 2], as shown by Huang et al., with a reasonable expectation of success, because Huang et al. shows a method for manipulating cells in culture in order to prepare hematopoietic stem cells, which is the method, shown by Xu et al. (MPEP 2143 (I)(G)).
Although Huang et al. does not show using peripheral blood mononuclear cells (PBMCs) from non-immobilized peripheral blood, Huang et al. does show a type of cells (i.e., induced pluripotent stem cells) which can be cultured in a three-dimensional cell culture milieu in order to differentiate the cells into hematopoietic stem cells, which is the cell culture milieu, shown by Xu et al., to seize and expand hematopoietic stem and progenitor cells (HSPCs). Therefore, it would have been obvious to one of ordinary skill in the art to have propagated the PBMCs, shown by Xu et al., in a hydrogel cell culture system, shown by Huang et al., with the reasonably predictable expectation that the cells would differentiate into HSPCs (MPEP 2143 (I)(G)).
It would have been further obvious to have encapsulated cells in hydrogel [Claim 1, step (2)], with a reasonable expectation of success, because Khetan et al. teaches that 3D encapsulation of cells within hydrogels is a popular cell culturing technique, which better mimics the environment that cells are exposed to in vivo. Therefore, it would have been obvious to have performed the same encapsulation technique with the cells and hydrogel, shown by Xu et al. and Huang et al., in order to propagate the HSPCs, shown by Xu et al. and Huang et al. (MPEP 2143 (I)(C)).

One of ordinary skill in the art would have been motivated to have made those modifications, because Xu et al. teaches that HSCs and their progenitors are not found in peripheral blood in large quantities, and Huang et al. teaches that HSC is a kind of adult stem cell in extremely low numbers (Huang et al., pg. 1, para. [0003]). Therefore, the described three-dimensional cultivation methods would facilitate the recovery of large amounts of HSCs (e.g., for clinical use) in a minimally invasive, and time-saving manner; i.e., by drawing (peripheral) blood from a subject, removing the erythrocytes and density gradient-isolating the PMBCs. Specifically, Xu et al. teaches that very low numbers of circulating hematopoietic stem/progenitor cells (CHSPCs) are found in normal human peripheral blood (PB) without mobilization (pg. S132, column 2, Abstract #P024).
It would have been further obvious to have performed the specific RNA sequencing and cDNA library limitations in order to have detected heterogeneity of HSPCs [Claim 1, step (3)], with a reasonable expectation of success, because Bergiers et al. shows that single cell transcriptome analysis can be used to determine the transcriptional regulation involved in the emergence of hematopoietic stem and progenitor cells (HSPCs), which is the type of analysis and cell population, shown by Xu et al. (MPEP 2143 (I)(G)). That is, Xu et al. shows performing transcriptome analysis, but does not show the specific molecular techniques, which are shown by Bergiers et al., that would be (inherently) used in such an analysis.
In addition, it would have been obvious to one of ordinary skill in the art of hematopoietic stem cell research to have used the methods, shown by Bergiers et al., to have determined the transcriptional potential of HSPCs to differentiate into other cell lineages in order to prepare HSPCs (MPEP 2144 (I)).
One of ordinary skill in the art would have been motivated to have made those modifications, because Bergiers et al. teaches that limitations, with regard to resolution of subtle gene interactions in complex transitional states, can be overcome by the use of single-cell approaches. Gene expression can be efficiently assessed at the single-cell level, making it possible to distinguish subpopulations within tissues and cell cultures. Single-cell transcriptomics has previously been used to unravel complex developmental transitions such as gastrulation, demonstrating that it is possible to determine combinations of transcription factors (TFs) that are expressed at the single-cell level as cellular differentiation progresses (pg. 1, last para. thru pg. 2, lines 1-5). That is, the method for preparing HPSCs, shown by Xu et al., can be improved by applying some of the specific techniques, shown by Bergiers et al. (e.g., preparing a cDNA library), which would allow HPSCs having a particular differentiation potential to be selectively isolated, e.g., for administration in a specific clinical or therapeutic application (MPEP 2143 (I)(C)).
It would have been further obvious to have detected implantation of humanized cells in mice, where cells that are non-capsule cultured under the same conditions are used as a control [Claim 1, step (8)], with a reasonable expectation of success, because Hasgur et al. shows that specifically-isolated (CD34+) hematopoietic stem cells (HSCs), which are the cells, shown by Xu et al., can be injected into immunodeficient mice intravenously as a collection of individual cells, in order to follow the development of a humanized cell system in said mice (MPEP 2143 (I)(G)).
In addition, Xu et al. shows investigation of the niche-mediated regulation mechanism of CHSPC fate at molecular level compared to the conventional method of two dimension culture (pg. S132, column 2, Abstract #P024). Therefore, it would have obvious to one of ordinary skill in the art to have also compared the (3D) capsulated and (2D) non-capsulated HSPCs cells in the transplantation experiment, shown by Xu et al.- or in any of the separate laboratory protocols and experiments, shown by Xu et al. (MPEP 2143 (I)(G)).
One of ordinary skill in the art would have been motivated to have made those modifications, because Hasgur et al. teaches that the described “humanized” mice are being used to study human hematopoiesis, human-specific immune therapies, human-specific pathogens, and human immune system homeostasis and function (Hasgur et al., pg. 67, Abstract). That is, more knowledge at the transcriptional level with regard to the genes that are expressed by prepared hematopoietic stem and progenitor cells (HSPCs) would enable researchers and clinicians to use easily-obtained PBMCs to generate HSPCs that could then, in turn, be analyzed to determine the multipotent or unipotent characteristics of said cells that could be applied to particular protocols or to treat a specific disease or disorder that would require a specific-type of HSPC.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631